DETAILED ACTION
This office action follows a reply filed on December 13, 2021.  Claims 1, 6 and 10 have been amended.  Claims 1, 4-6, 8-10, 18-25 and 27-31 are currently pending and under examination.
The rejection(s) over claim 1 and those that depend upon claim 1, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 22, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-045463, and further in view of JP 2009-068584 and Nissan Chemical (Melamine Cyanurate, 2021, 2 pages).  For convenience, the Google patents translation will be cited below.
JP'463 teaches a coating composition for a sliding member, such as a piston of an internal combustion engine, which meets applicants’ bearing material, comprising 100 parts of a polyamideimide resin, 1-80, preferably 10-50 parts of a wear suppressing material, preferably flaky alumina (Al2O3) and 5-250, preferably 10-150 parts of a solid lubricant (p. 2), where the solid lubricant is specifically listed to include melamine cyanurate, having a particle size of 15 micron or less, and being present in an amount of 10-150 phr (pp. 2-3), 

JP'463 teaches the optional inclusion of additives such as dispersants that help disperse wear inhibitors and solid lubricants, silane coupling agents that help improve adhesion and adhesion to wear inhibitors, leveling agents that control surface tension, surfactants, and thickeners that control thixotropic properties (p. 3).  
Applicants teach the following:

    PNG
    media_image1.png
    109
    525
    media_image1.png
    Greyscale

Therefore, the coating composition meets the claimed limitation of “distributed evenly throughout”.
JP '463 teaches preparing the coating by dissolving the polyamidoimide resin in a solvent, adding the wear suppressing material and a solid lubricant and dispersing, followed by coating the sliding member (p. 3). 
JP ‘584 teaches a sliding coating comprising a metal substrate and a polymeric overlay for use in an internal combustion engine, comprising a polyamideimide resin and a solid lubricant, teaching that additives such as leveling agents can be added in an amount of 0-5 wt% (pp. 4-5); therefore, the inclusion of up to 5 wt% leveling agent in the coating composition of JP ‘463 is prima facie obvious, as JP ‘584 teaches that this is a suitable range for use of a 
JP ‘463 in view of JP ‘584 suggests a composition comprising 6-58 wt% melamine cyanurate, 4-30 wt% alumina and 0-5 wt% levelling agent, the ranges of which overlap with the claimed range of 8-12 wt% melamine cyanurate, 26 wt% alumina and 0.5 wt% leveler, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to the particle size, JP '463 teaches the solid lubricant as having a particle size of 15 micron or less, the range of which overlaps with the claimed range of 0.5-3 micron in instant claim 1, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. 
JP ‘463 is prima facie obvious over instant claims 1, 4 and 5.
JP ‘463 in view of JP ‘584 is prima facie obvious over instant claim 27.
As to claims 22 and 30, JP ‘463 does not require a mixture of solid lubricants and melamine cyanurate is specifically listed as a suitable solid 
As to claim 29, JP ‘463 teaches the solid lubricant as having a particle size of less than 15 microns, and specifically lists melamine cyanurate as a suitable solid lubricant.  Nissan Chemical suggests that melamine cyanurate having a fine particle size of d50<14 has a bulk density of between about 0.2-0.5 ton/m3 (or g/mL) and that having a particle size of d50<2 has a bulk density of about 0.1-0.3 ton/m3 (p. 1); therefore, one of ordinary skill in the art would expect the melamine cyanurate having a particle size of less than 15 microns to have the claimed bulk density.

Allowable Subject Matter
Claims 6, 8-10, 18-21, 24, 25 and 31 are allowed.
Claims 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicants argue that none of the examples of Nomura (JP ‘463) include melamine cyanurate, let alone melamine cyanurate as the only solid lubricant Nomura does not teach a bearing material comprising “a solid lubricant consisting of melamine cyanurate”.  Applicants go on to argue that Nomura does not describe a bearing material that does not contain graphite, MoS2 nor PTFE as recited in claim 30.
Please consider the following:
MPEP 2131.02 (II)    A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Choosing melamine cyanurate as the single and only solid lubricant in the composition of JP ‘463 is clearly within the teachings; however a proper showing that melamine cyanurate alone provides unexpected improvements over PTFE alone or a mixture of PTFE and melamine cyanurate could be sufficient to overcome the current rejection.

With regards to the examples of JP ‘463, please consider the following:
MPEP 2141.02(VI). PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.
MPEP 2123 [R-5] Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments

“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766